Citation Nr: 0111593	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 1998 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection for PTSD at 30 
percent, effective September 29, 1997.

The veteran appealed the initial rating assignment.  In June 
2000, the RO increased the rating from 30 percent to 50 
percent, effective September 29, 1997.  Although such 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision awarding 
a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  In a statement dated in 
August 2000, the veteran asserted that he was entitled to a 
70 percent rating.  Thus, the veteran's appeal remains 
pending.


FINDINGS OF FACT

1.  Prior to April 19, 1999, PTSD was manifested by no more 
than moderate symptoms, productive of no more than social 
impairment; panic attacks more than once a week; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.

2.  During the period beginning on April 19, 1999, PTSD was 
manifested by serious symptoms equivalent to occupational and 
social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD were not met prior to April 19, 1999.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

2.  The criteria for an evaluation of 70 percent for PTSD 
were met effective April 19, 1999.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had service in Vietnam from 1968 to 1969.  He was 
wounded in April 1969.  He was awarded a Purple Heart, the 
Bronze Star, and numerous other medals and citations during 
that time. 

The veteran filed an application for VA benefits in September 
1997 and presented for a VA psychological examination in 
March 1998.  The veteran reported no history of any 
psychiatric treatment while on active duty and no treatment 
since his discharge in 1970.  Stressor events related to his 
being wounded and having 15-20 fellow soldiers being shot or 
killed.  The veteran described three of these soldiers as 
being close to him.

The veteran complained of nightmares beginning in Vietnam, 
that at the time of the examination were accompanied by 
sweats occurring three times a week.  He reported poor sleep 
on a nightly basis and waking up approximately ten times a 
night with the feeling that he is somewhere else.  He also 
complained of intrusive thoughts and flashbacks occurring 
"all the time" throughout the day, lasting "momentarily."  
He reported general feelings of insecurity, isolation, and 
continuing difficulties with anger and irritability.  He 
stated that he has some continued problems with 
hypervigilance including dressing in the dark "so you don't 
get hit."  He described himself as feeling depressed quite a 
bit, including some suicidal ideation, but no suicide 
attempts. 

The veteran was married from 1971 to 1978, with the marriage 
ending divorce.  He has been married to his second wife since 
1982 and described their marriage as "sometimes okay, 
sometimes insecure; I become distant."  He reported that he 
gets along fine with his siblings and all five of his 
children if he doesn't "get needled too much."  He 
described feelings of detachment in terms of re-emerging into 
the civilian world, stating that he was "one minute watching 
people die, the next minute back home."  He began work with 
the U.S. Post Office in 1971 and had continued to work at 
that job up to the time of the examination.  He reported that 
he does  all right at his job "if they leave me alone."  He 
stated that he likes to camp and be outdoors, but described 
no other social activities or friends. 

The examiner found the veteran's immediate, recent and remote 
memories to be good.  He was oriented in all spheres and his 
speech was normal.  His thought process production was 
spontaneous and abundant, while his continuity of thought was 
goal directed and logical with some tendency towards 
rambling.  His thought content contained no suicidal or 
homicidal ideation, nor did he have any delusions, ideas of 
reference, or feelings of unreality.  His abstract ability 
was concrete.  The examiner evaluated his mood as euthymic 
and his range of affect as broad.  The examiner found him to 
be alert, responsive and cooperative with good judgment and 
fair insight.  The examiner's diagnoses were:  PTSD, chronic; 
and social isolation.  The assigned Global Assessment of 
Functioning (GAF) was 60.  The RO relied upon this 
examination in their October 1998 rating decision in which it 
established service connection for PTSD at 30 percent, 
effective September 29, 1997.

The veteran appealed the initial rating assignment and sought 
an increased rating of 50 percent.  He presented for a second 
VA psychological in April 2000 with the same examiner from 
the March 1998 examination.  The veteran complained of 
problems with sleep, nightmare, flashbacks, intrusive 
thoughts, anger and irritability.  The veteran reported that 
he wakes up 10 to 15 times per night and has nightmares and 
night sweats "about every night."  He also stated he 
experiences flashbacks and intrusive thoughts every day.  He 
reported that he isolates himself from other people, finding 
it is a way of dealing with his anger and irritability.  The 
examiner noted that the veteran continued to demonstrate the 
avoidance criteria in relation to prior trauma.  The veteran 
also complained of loss of concentration and focus as well as 
forgetfulness and indecisiveness. 

The examiner found no change in the veteran's relationship 
with his immediate family.  The veteran reported a history of 
separations with his spouse, including a separation shortly 
after the March 1998 examination.  However, they were back 
together at the time of the April 2000 examination.  The 
veteran was still working at the post office and was able to 
work alone, though he reported that "it's a real struggle 
going to work sometimes."  The veteran continued to report 
no friends or social activities.  

The examiner found that the veteran's immediate, recent, and 
remote memories were good, that he was oriented in all 
spheres, but also found his speech to be hesitant.  His 
thought process production was spontaneous and abundant, 
while his continuity of thought was goal directed and 
logical.  His thought content contained no suicidal or 
homicidal ideation, no delusions, idea of reference, or 
feelings of unreality.  His abstract ability and 
concentration were both good.  His self-reported mood was "a 
bit on edge."  The examiner evaluated his range of affect as 
restricted.  The examiner found the veteran to be alert and 
responsive, with good judgment and fair insight.  The 
diagnoses were:  PTSD, chronic; marital stress; and coping 
with chronic physical conditions and combat experiences 
including wounds.  The assigned GAF was 50.  In a 
supplemental statement of the case dated in June 2000, the RO 
increased the veteran's rating for service-connected PTSD 
from 30 percent to 50 percent.

As part of the veteran's May 2000 appeal to the Board, he 
submitted a statement from his spouse dated in May 2000.  The 
spouse stated that the veteran has turned her into a nervous 
wreck and that their marriage is in shambles.  She also 
stated that they have been "separated and going through 
divorces at least 25 times."  She claimed that the veteran:  
never sleeps for fear of "deathly nightmares"; forgets his 
thoughts; slurs his words; becomes angry at himself; becomes 
moody then violent, has panic depression and loses control; 
loses the ability to establish and maintain an effective 
relationship; and held a gun to his head and played Russian 
roulette.  She believes the veteran is a "sick violent 
person...like a fuse burning and waiting for the explosion."  
She concluded that the veteran "has destroyed our lives and 
any chance we had as a family."   


Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran's application appears to be 
complete.  He was provided with a statement of the case in 
March 2000 as well as a supplemental statement of the case in 
June 2000, both of which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided two VA psychiatric examinations responsive to the 
rating criteria and his private medical records were 
considered in ascertaining his entitlement to his claim.  The 
veteran has questioned the adequacy of the most recent VA 
examination by pointing out that the examiner had little 
previous knowledge of the veteran's problems.  However, the 
examination report was the product of a review of the record 
and provides information necessary to evaluate the disability 
in accordance with the rating and other regulatory criteria.  
The veteran has not reported any post-service psychiatric 
treatment, and there is therefore, no remaining duty to 
obtain VA or private records.


Pertinent Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 50 
percent.  As the veteran filed his claim for benefits based 
on PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Under 38 C.F.R. § 4.130 (2000), a 10 percent evaluation is 
provided where PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent disability rating will be found when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2000).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995);Richard v. Brown, 9 Vet. App. 266 (1996).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Analysis

The relevant evidence consists of the results of the March 
1998 and April 2000 VA examinations, the veteran's 
statements, and a statement from his spouse.

The March 1998 examination report shows that he was found to 
have current symptoms equating to a GAF of 60.  That score 
was also noted to be his highest score in the previous year.  
A score of 60 represents moderate symptomatology.  The 
examiner reported no findings on the examination that would 
meet the criteria for a 70 percent evaluation.  The examiner 
actually found the veteran's memory to be intact and reported 
no limitations in the veteran's employment.  The veteran had 
worked for the same employer, the Postal Service, since 1971; 
and was able to work with the public at a drive through 
window.

The only evidence suggesting that the veteran met the 
criteria for an evaluation in excess of 50 percent, consists 
of the statement from his spouse.  She reported serious 
symptoms that had continued since 1982.  However, her report, 
must be weighed against the veteran's own contemporaneous 
statements and the findings of a medical professional.  Her 
statement must also be weighed against the undisputed fact 
that the veteran was successfully maintaining employment, and 
was not in receipt of treatment or medication.  The Board 
finds that the evidence against an evaluation in excess of 50 
percent outweighs that in favor of her claim during the 
period prior to April 19 1999.  Since the examination report 
and the veteran's statements do not show that he had any of 
the symptoms necessary for a 70 percent evaluation, the Board 
is unable to conclude that an evaluation in excess of 50 
percent is warranted during this period.

On April 19, 2000, the veteran's second VA examination 
yielded a GAF of 50.  The examiner also reported that this 
was the veteran's highest GAF in the past year.  That score 
is indicative of serious symptomatology.  The criteria for 
this score parallel the criteria for a 70 percent evaluation 
in the rating schedule.  For instance both a GAF of 50 and a 
rating of 70 percent envision suicidal ideation.  The veteran 
has recently reported such ideation.  

It was reported for the first time on the April 2000 
examination that the veteran was experiencing more on the job 
difficulty.  He had recently had to be moved from the drive 
through window to a position where he had no contact with the 
public.  These findings suggest that the veteran's disability 
had worsened, and that his symptomatology met the criteria 
for a 70 percent evaluation.  In reporting a GAF of 50 for 
the previous year, the examiner suggested that the veteran's 
symptomatology had been at this level as early as April 19, 
1999.  Resolving reasonable doubt in the veteran's favor, the 
Board concludes that a 70 percent evaluation is warranted for 
the period beginning on April 19, 1999.

The veteran has been able to maintain gainful employment, and 
a relationship, albeit impaired, with his wife and family.  
The veteran was fully oriented, and had no delusions on the 
VA examinations.  In short, the veteran has not met the 
criteria for a 100 percent evaluation at any time since the 
effective grant of service connection.


ORDER

An evaluation in excess of 50 percent for PTSD is denied for 
the period prior to April 19, 1999.

A 70 percent evaluation is granted for PTSD for the period 
beginning April 19, 1999.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



